                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


GEOMETWATCH CORP., a Nevada
corporation,                                         MEMORANDUM DECISION AND
                                                     ORDER GRANTING SUMMARY
                      Plaintiff,                      JUDGMENT TO DAVID CRAIN
v.

ALAN E. HALL, et al.,                                         Case No. 1:14-cv-60

                      Defendants.                         District Judge Jill N. Parrish




       Before the court is a Motion in Limine and Motion for Summary Judgment filed by third-

party defendant Dr. David Crain on July 27, 2018. (ECF No 596). Third-party plaintiff Utah

State University Research Foundation (“USURF”) filed an opposition on October 11, 2018,

(ECF No. 725), to which Dr. Crain replied on November 30, 2018, (ECF No. 812).

       After reviewing the papers submitted in connection with this motion, the court identified

grounds for partial summary judgment in favor of Dr. Crain that were not raised by his motion.

Pursuant to Rule 56(f)(2) of the Federal Rules of Civil Procedure, the court issued a notice to

apprise the parties of the basis of the proposed partial summary judgment, and to provide them

an opportunity to be heard prior to the entry thereof. (ECF No. 830). Dr. Crain accepted the

court’s invitation, submitting a memorandum in support of the court’s proposed partial summary

judgment. (ECF No. 831). USURF declined to file a response to the court’s notice.

                                    I.      BACKGROUND

       This third-party action emanates from a multi-defendant lawsuit involving a nascent

satellite-hosted weather sensor venture. In that suit, plaintiff GeoMetWatch Corporation
(“GeoMet”) asserts that USURF—GeoMet’s erstwhile partner in the venture—colluded with

others to deprive GeoMet of the business opportunity it had developed.1 Dr. Crain, the founder of

GeoMet, acted as its president while concurrently working for USURF for a period of 15 months

in 2010-2011. USURF’s third-party complaint against Dr. Crain asserts two claims related to that

period of employment.

    A. STATEMENT OF FACTS

       In 2008, Dr. Crain formed GeoMet for the purpose of pursuing his idea to sell weather

data derived from a series of hyperspectral sounders launched into geostationary orbit. USURF

had previously developed such a system for NASA. In 2009, Dr. Crain approached USURF

about working directly for them as part of an effort to commercialize USURF’s technology. In

these discussions, Dr. Crain indicated that he would like to “maintain an active role in [his]

commercial sounder pursuit” (i.e., GeoMet), and that “ideally, [he] would like to include

[USURF] as a partner” in that project. (ECF No. 596-6 at 4).

       Dr. Crain accepted an offer of employment in January of 2010, and began work at

USURF in February of 2010. On February 1, 2010, Dr. Crain executed USURF’s Acceptance of

Proprietary Information and Intellectual Property Policy and Procedure, by which he agreed to be

bound by the terms of USURF’s proprietary information and intellectual property policy outlined

in Policy USURF-AD-001 (the “IP Agreement”).

       When GeoMet and USURF began their joint venture in March of 2010—with USURF

acting as the developer and manufacturer of the sensor—Dr. Crain and USURF developed and

executed a Conflict of Interest declaration (the “COI Agreement”). The COI Agreement


1
  For a complete account of the actors, events, and timeline giving rise to the original lawsuit, see
the November 27, 2018 Amended Memorandum Decision and Order Granting in Part and
Denying in Part Motion for Summary Judgment at ECF No. 811.

                                                 2
acknowledged the conflict of interest arising from Dr. Crain’s dual roles, and erected certain

safeguards “as a protection to Dr. Crain, [GeoMet], [and] USURF[.]” (ECF No. 596-8 at 2). In

relevant part, the COI agreement reads:

        2. It is understood that Dr. Crain will pursue business opportunities for both
        [USURF] and [GeoMet]. When he is representing himself as an employee of
        [GeoMet, GeoMet] will pay his time and travel expenses. When he is pursuing
        opportunities or performing work on behalf of [USURF], he will represent
        himself as an employee of [USURF], and [USURF] will pay his expenses. When
        he travels with mixed objectives, we will have a prior understanding allowing for
        an equitable allocation of his expenses. Travel plans will be approved in advance
        by the [USURF] Director of Business Development, Jim Marshall.

(ECF No. 596-8 at 2).

        In May of 2011, Dr. Crain ended his employment with USURF in order to work in a full-

time capacity for GeoMet. As part of this voluntary termination, Dr. Crain and USURF entered

into an employment release (the “2011 Release”).

        In or around April of 2013, GeoMet and USURF voluntarily terminated their operating

agreements in order to facilitate the substitution of Advanced Weather Systems Foundation

(“AWSF”) as the sensor manufacturer. In addition, on April 19, 2013, GeoMet and USURF

entered into a general mutual release agreement (the “2013 Release”), which reads, in relevant

part:

        Release of [GeoMet] by USURF. USURF does hereby remise, release, waive,
        and discharge [GeoMet], its officers, agents, and employees from any and all
        liabilities, obligations, claims, demands whatsoever that have or may have arisen
        between the Parties prior to the Effective Date of this Agreement.

(ECF No. 591-4 at 3).

                                          II.   ANALYSIS

        USURF’s third-party complaint asserts a breach of contract claim and a breach of

fiduciary duty claim against Dr. Crain. Two general theories of liability run through both claims.

First, that Dr. Crain breached contractual and fiduciary obligations by allocating his time—in the
                                                3
form of effort reports used to bill employee time to the appropriate project—and travel expenses

to USURF while performing work and pursuing opportunities on behalf of GeoMet. USURF’s

second theory of liability—generally involving intellectual property—is convoluted and has

evolved over the course of this litigation. In opposing Dr. Crain’s partial motion for summary

judgment, USURF has apparently settled on the following: “Crain has breached his agreements

and duties to USURF by claiming that USURF’s intellectual property are [GeoMet’s] trade

secrets.” (ECF No. 725 at 12).

       Dr. Crain seeks summary judgment on two grounds. First, he argues that each of the two

releases provides him an absolute defense to liability from USURF’s claims. In the alternative,

Dr. Crain argues that USURF’s failure to adequately disclose the damages calculations

underlying its claims requires exclusion of such evidence at trial, and that without the excluded

evidence, USURF’s claims cannot survive summary judgment.2

       As explained below, Dr. Crain is entitled to summary judgment on USURF’s expense

allocation theory because USURF released that claim against Dr. Crain by the terms of the 2013

Release. Further, pursuant to the court’s notice of proposed partial summary judgment, Dr. Crain

is entitled to summary judgment on the intellectual property theory because USURF has not

adduced any conduct attributable to Dr. Crain that would establish his breach of contractual or

fiduciary obligations.3


2
  Dr. Crain also argues that USURF has erroneously applied a 10% interest rate to its alleged
damages under a misapprehension of Utah Code § 15-1-1. USURF concedes that it may not
invoke that statute to apply prejudgment interest to its alleged damages. The parties continue to
dispute whether USURF may collect post-judgment interest under Utah Code § 15-1-4, but the
court need not resolve this issue because this order precludes USURF’s recovery of money
damages against Dr. Crain in the first instance.
3
 Together, these grounds entitle Dr. Crain to complete summary judgment on USURF’s third-
party complaint. Thus, the court need not consider the effect of the 2011 Release, and it need not
address Dr. Crain’s motion in limine premised on alleged disclosure defects.

                                                4
   B. THE EXPENSE ALLOCATION THEORY

       USURF alleges that Dr. Crain breached the COI Agreement and his fiduciary duty of

loyalty to USURF by allocating his time and travel expenses to USURF while performing work

for GeoMet.

       Dr. Crain argues that, as an uncontroverted “officer” of GeoMet, the 2013 Release

unambiguously released him “from any and all liabilities, obligations, claims, and demands

whatsoever that have or may have arisen” before April 19, 2013—which timeframe would

encompass the expense allocation liability. In response, USURF seeks to narrow the effect of the

release, arguing that it did not release claims flowing from Dr. Crain’s conduct as an employee

of USURF. Specifically, USURF argues that the 2013 Release “would only apply insofar as

Crain was acting as an officer and agent of [GeoMet] and not as a USURF employee.”

       The court cannot find support in the 2013 Release for USURF’s interpretation. The 2013

Release is broad, and it contains no language limiting its effect on the basis of the capacity in

which the conduct giving rise to a particular claim occurs. Moreover, it was executed well after

Dr. Crain’s unusual dual-role arrangement had concluded; by the time the release was

consummated in April of 2013, there would have been no doubt that Dr. Crain was a GeoMet

officer, thereby bringing him squarely within the terms of the release agreement. Far from a mere

employee swept into the scope of the release inadvertently, Dr. Crain was GeoMet’s president—

a role the parties would have understood to be a GeoMet officer.

       But even if the contract could be read to imply a limitation on the basis of the precise role

from which the claim arose, the behavior alleged to have breached the COI Agreement was the

performance of work for GeoMet. And to the degree that Dr. Crain was performing work on

behalf of GeoMet while allocating his costs to USURF, that benefit inured to GeoMet. Thus, if

there is any claim for reimbursement, it lies against GeoMet, not Dr. Crain personally. Indeed,
                                                5
the COI Agreement declares as much: “When [Dr. Crain] is representing himself as an employee

of [GeoMet, GeoMet] will pay his time and travel expenses.” And it is uncontroverted that

GeoMet enjoys the benefit of the broad 2013 Release of “all liabilities, obligations, claims, and

demands whatsoever that have or may have arisen between [GeoMet and USURF.]”

       Dr. Crain is entitled to summary judgment on the expense allocation theory because

liability thereunder—whether borne from contractual or fiduciary obligations—was released by

the 2013 Release.

   C. THE INTELLECTUAL PROPERTY THEORY

       The 2013 Release bars only those claims that “have or may have arisen between the

parties prior to” April 19, 2013. Thus, to the degree that USURF’s third-party complaint alleges

claims against Dr. Crain that would not have arisen before that date, they are not barred by the

release. Because the conduct giving rise to USURF’s intellectual property theory did not occur

until 2017, it is unaffected by the 2013 Release.

       USURF articulates its intellectual property theory as follows: “Crain has breached his

agreements and duties to USURF by claiming that USURF’s intellectual property are

[GeoMet’s] trade secrets.” (ECF No. 725 at 12). In support, USURF relies on a document

created and filed by GeoMet as part of a misappropriation of trade secrets claim against USURF.

       But Dr. Crain is not party to the primary action in which GeoMet asserts that claim. And

this theory of liability cannot be sustained because GeoMet’s litigation conduct cannot, as a

matter of law, be imputed to Dr. Crain. Stated differently, actions by GeoMet—a distinct

corporate entity—in litigation between USURF and GeoMet, cannot amount to Dr. Crain’s

breach of his contractual or fiduciary duties to USURF. For this reason, USURF’s intellectual

property theory of liability against Dr. Crain cannot be maintained.



                                                    6
       Even if Dr. Crain had individually asserted an ownership interest in USURF’s intellectual

property, USURF has not shown how a claim of ownership in litigation, without more, amounts

to a breach of either the IP Agreement or Dr. Crain’s fiduciary duties.

       The IP Agreement contains no language that proscribes the conduct of claiming

ownership of intellectual property. Rather, that agreement merely sets forth a framework for

determining who—as between USURF and an employee-inventor—retains legal title to

intellectual property developed under various circumstances. While the agreement may well be

dispositive in hypothetical litigation seeking to clarify the ownership of intellectual property

developed by a USURF employee, Dr. Crain would not breach that agreement by claiming

ownership through, for example, initiating a lawsuit. More generally, absent a covenant not to

sue or an enforceable no-contest clause, parties do not breach an agreement by asserting legal

challenges that concern that agreement.

       And a post-employment claim of ownership of intellectual property does not run afoul of

any fiduciary duties that Dr. Crain may have owed to USURF. In Utah, it is apparently an open

question whether non-attorney employees owe a fiduciary duty of loyalty to their employer. See

Prince, Yeates & Geldzahler v. Young, 94 P.3d 179, 185, 185 n.2 (Utah 2004) (implying a

limited fiduciary duty of loyalty on the part of employee-attorneys not to compete with their

employer-firm, but reserving the question of “whether all ‘mere employees’ owe fiduciary duties

to their employers to not compete with the employer’s legitimate business interests”).

       But even assuming that the Utah Supreme Court would extend this principle to all “mere

employees,” the scope of the Prince duty is narrow: An employee need only refrain—during the

period of employment—from competing with their employer “without the employer’s prior




                                                 7
knowledge and agreement.” Id. Obviously, a post-employment claim of right to intellectual

property in litigation does not breach that duty.

        Dr. Crain is therefore entitled to summary judgment on USURF’s intellectual property

theory of liability.

                                               III.       ORDER

        For the reasons articulated, Dr. Crain is entitled to complete summary judgment on

USURF’s third-party complaint. Specifically,

        1. Dr. Crain’s Motion in Limine and Motion for Summary Judgment, (ECF No. 596), is

            GRANTED IN PART and DENIED IN PART.

                a. Dr. Crain is entitled to summary judgment on USURF’s breach of contract

                       claim and its breach of fiduciary duty claim.

                b. Dr. Crain’s Motion in Limine is DENIED AS MOOT.

        2. The Motion in Limine brought by Dr. Crain and GeoMet, (ECF No. 622), is

            DENIED AS MOOT. That motion sought to exclude expert testimony insofar as it

            related to claims that have now been resolved on summary judgment by this order and

            the Memorandum Decision and Order Granting Summary Judgment to GeoMet on

            USURF’s Counterclaim. (ECF No. 829).

Signed March 11, 2019

                                                 BY THE COURT




                                                 ______________________________
                                                 Jill N. Parrish
                                                 United States District Court Judge




                                                      8
